Exhibit 10.1


SUBSCRIPTION AGREEMENT
FOR
COMMON STOCK

        This Subscription Agreement for Common Stock (“Agreement”) is entered
into this 25th day of February 2009 between GOLD RESOURCE CORPORATION
(“Company”), a corporation incorporated under the laws of the State of Colorado,
and HOCHSCHILD MINING HOLDINGS LIMITED (“Hochschild”), a private limited company
organized under the laws of England and Wales. The Company and Hochschild may
hereinafter be referred to as the “Parties” or individually as a “Party”.


RECITALS

        WHEREAS, on December 5, 2008, the Parties entered into a Strategic
Alliance Agreement providing, among other things, an Option whereby Hochschild
could acquire all, but not less than all, of 4,330,000 Shares for a purchase
price of US$3.00 per share or a total of US$12,990,000.00; and

        WHEREAS, Hochschild has provided the Option Exercise Notice pursuant to
the terms of the Strategic Alliance Agreement stating its desire to exercise the
Option; and

        WHEREAS, the Board of Directors of the Company (“Board of Directors”)
has authorized the Company to enter into this Agreement and the parties wish to
memorialize the terms and conditions of their agreement.

        NOW, THEREFORE, in consideration of the foregoing recitals, which shall
be considered an integral part of this Agreement, the mutual conditions,
covenants and agreements hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
both Parties, the Parties hereby agree as follows:


ARTICLE 1
DEFINITIONS

Definitions.     In this Agreement, unless the context otherwise requires:

  “Affiliate”shall have the meaning ascribed thereto in the Securities Act;


  “Agreement”means this subscription agreement including the Schedules attached
hereto and any instrument amending this Agreement and “hereof”, “hereto”,
“hereunder” and similar expressions mean and refer to this Agreement and not to
a particular Article, Section, Subsection or Paragraph;


  “Audited Financial Statements” means the comparative audited consolidated
financial statements of the Company for the years ended December 31, 2007 and
December 31, 2006;


--------------------------------------------------------------------------------



  “Authority”and “Authorities” means any (i) multinational, federal, provincial,
state, regional, municipal, local or other government, governmental or public
department, securities commission (including the Securities Commissions),
central bank, court, tribunal, arbitral body, commission, board, bureau or
agency, domestic or foreign, (ii) any subdivision, agent, commission, board, or
authority of any of the foregoing, or (iii) any quasi-governmental or private
body exercising any regulatory, expropriation or taxing authority under or for
the account of any of the foregoing, and includes a stock exchange and any other
self-regulatory authority;


  “Board of Directors” means the board of directors of the Company;


  “Business Day” means any day which is not a Saturday, a Sunday or a day on
which banks are generally closed for business in Denver, Colorado or London,
England;


  “Claims”means all losses, damages, expenses, Liabilities, claims and demands
of whatever nature or kind, including all reasonable legal fees and
disbursements;


  “Closing”means the completion of the issue and delivery by the Company and the
acquisition by Hochschild of the Purchased Shares pursuant to this Agreement;


  “Closing Date” has the meaning given to it in Section 2.5;


  “Closing Time”has the meaning given to it in Section 2.5;


  “Company”has the meaning given to it in the preamble hereto;


  “Company Indemnities” has the meaning given to it in Section 9.2;


  “Contracts”means all agreements, arrangements, understandings, commitments and
undertakings (whether written, electronic or oral), to which a Person is a party
or a beneficiary or pursuant to which any of its property or assets are or may
be affected;


  “Convertible Securities” with respect to a corporation or other person, means
all warrants, rights, agreements or options, present or future, contingent or
absolute, or any right or privilege capable of becoming a right, agreement or
option, for the purchase, subscription or issuance of any shares in the capital
of such corporation or other person or any other security convertible or
exchangeable for shares in the capital of such corporation or other person,
including options granted to officers, directors or employees, whether issued
pursuant to an established plan or otherwise;


  “Debt Instrument” means any loan, bond, debenture, promissory note or other
instrument evidencing material indebtedness for borrowed money or other material
liability;


2

--------------------------------------------------------------------------------



  “Environmental Laws” means federal, state, municipal or local Laws and Permits
relating to environmental, health or safety matters;


  “Existing Properties” means the properties, including but not limited to (i)
El Aguila, (ii) Las Margaritas, (iii) Solaga, and (iv) El Rey, each located in
Oaxaca, Mexico, over which the Company holds ownership interests;


  “Hochschild Indemnitees” has the meaning given to it in Section 9.1;


  “Laws” means any and all applicable (i) laws, constitutions, treaties,
statutes, codes, ordinances, orders, decrees, rules, regulations and municipal
by-laws, (ii) judicial, arbitral, administrative, ministerial, departmental or
regulatory judgments or orders of any Authorities, and (iii) policies,
guidelines and protocols;


  “Liabilities” means, with respect to any Person, any liability or obligation
of such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due;


  “Lien” means any mortgage, easement, encroachment, adverse claim, and
assignment by way of security, security interest, servitude, pledge, charge,
lien, assignment, hypothecation, conditional sale agreement, title retention,
preferential right, trust arrangement, right of set-off, counterclaim or
banker’s lien, financing statement, privilege or priority, or other encumbrance
of any kind having the effect of security, any designation of loss payees or
beneficiaries or any similar arrangement under or with respect to any insurance
policy or any preference of one creditor over another arising by operation of
law;


  “Material Adverse Effect” means in respect of any Person, individually or
together with other adverse effects, any matter or action that has an effect
that is, or would reasonably be expected to be, material and adverse to (A) the
assets, liabilities, results of operations, capitalization or business condition
(financial or otherwise) or prospects of such Person and its subsidiaries, taken
as a whole, or (B) such Person’s ability to consummate the transactions
contemplated by this Agreement;


  “Options” means outstanding options to acquire Shares of the Company under the
Stock Option Plan;


  “Parties” means the Company and Hochschild, collectively, and “Party” means
any one of them;


  “Permits” means all permits, consents, waivers, licenses, certificates,
approvals, authorizations, registrations, franchises, rights, privileges, quotas
and exemptions, or any item with a similar effect, issued or granted by any
Authority;


3

--------------------------------------------------------------------------------



  “Person” means an individual, partnership, unincorporated association,
organization, syndicate, corporation or trust or a trustee, executor,
administrator or other legal or personal representative;


  “Purchase Price” means US$3.00 per share or a total of US$12,990,000.


  “Purchased Shares” means the number of Shares subscribed for by Hochschild
under Section 2.1 of this Agreement;


  “Regulatory Approvals” means those authorizations, sanctions, rulings,
consents, orders, waivers, exemptions, licenses, Permits and other approvals
(including a lapse, without objection, of a prescribed time under a statute or
regulation that states that a transaction may be implemented if a prescribed
time lapses following the giving of notice without an objection being made) of
corporate bodies or Authorities or third parties required in connection with the
consummation of the subscription for and issuance of the Purchased Shares;


  “Securities Act” shall have the meaning given to it in Section 2.4;


  “Securities Commissions” means the securities regulator in each jurisdiction
whose Securities Laws are applicable to the Company;


  “Securities Laws” means the Laws relating to securities of the Company and the
regulations and rules made and forms prescribed thereunder together with all
applicable published policy statements, blanket orders, rulings and notices
adopted by the Securities Commissions of each such jurisdiction or applicable in
such jurisdictions;


  “Shares” means common shares in the capital of the Company;


  “Strategic Alliance Agreement” has the meaning assigned to it in the Recitals
of this Agreement;


  “Tax Returns” means any return, declaration, report, schedule, information
statement or return with respect to Taxes required to be filed with an
Authority;


  “Taxes” means, in respect of a Person, any and all taxes and related
governmental charges (including assessments, charges, duties, rates, fees,
imposts, levies or other governmental charges and interest, penalties or
additions associated therewith) including U.S. federal, provincial, municipal
and local, foreign or other income, franchise, capital, real property, personal
property, tangible, withholding, payroll, employer health, social security,
transfer, sales, use, consumption, IVA, excise, anti-dumping, stamp, countervail
and value added taxes, all other taxes of any kind for which the Person may have
any liability whether disputed or not and all employment insurance premiums;


  “Warrants” means, collectively, (i) outstanding warrants to acquire Shares in
the Company, and “Warrant” means any one of the foregoing;


4

--------------------------------------------------------------------------------



  “Unaudited Financial Statements” means the comparative unaudited interim
financial statements of the Company for the periods ended March 31, June 30, and
September 30, 2008 and 2007.


Interpretation.     In this Agreement, unless the context otherwise requires,
the following rules apply:

  (a) the use of words in the singular or plural, or with a particular gender,
shall not limit the scope or exclude the application of any provision of this
Agreement to such Person or Persons or circumstances as the context otherwise
permits;


  (b) unless otherwise specified, time periods within, or following which any
payment is to be made or act is to be done shall be calculated by excluding the
day on which the period commences and including the day on which the period ends
and by extending the period to the next Business Day, if the last day of the
period is not a Business Day;


  (c) reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it;


  (d) all amounts expressed herein in terms of money refer to the lawful
currency of the United States of America and all payments made hereunder shall
be made in such currency;


  (e) headings in this Agreement are for convenience only and shall not affect
its interpretation; and


  (f) references to “include”, “includes” or “including” and the like shall be
construed, in each case, as if followed by the words “but without limitation”.



ARTICLE 2
SUBSCRIPTION

2.1 Subscription for Shares


               Subject to the terms and conditions of this Agreement, Hochschild
hereby subscribes for and agrees to purchase four million three hundred thirty
thousand (4,330,000) Shares (the “Purchased Shares”) at the Purchase Price.

2.2 Acceptance


               By its execution of this Agreement, the Company hereby accepts
the subscription by Hochschild for the Purchased Shares and subject to the terms
and conditions of this Agreement, agrees to issue and sell the Purchased Shares
to Hochschild on the Closing Date.

5

--------------------------------------------------------------------------------



2.3 Payment of Purchase Price


               On the Closing Date and subject to the conditions set forth in
Section 3.2 below, Hochschild shall pay to the Company the Purchase Price by
wire transfer in immediately available funds as the Company shall direct in
writing.

2.4 Restricted Securities


               Hochschild hereby acknowledges and agrees that the Purchased
Shares have not been and will not be registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), but will be issued
pursuant to an exemption from the registration requirements of the Securities
Act. As a result, the certificate representing the Purchased Shares shall bear a
restrictive legend and transfer of the Purchased Shares shall be restricted as
hereinafter set forth.

2.5 Closing


               Closing of the sale of the Purchased Shares and payment of the
Purchase Price shall be completed at the offices of the Company in Denver,
Colorado at 10:00 a.m. (Denver time) (the “Closing Time”) on February 27, 2009
or such other place, date or time as the Company and Hochschild may agree (the
“Closing Date”). At that place and time, and subject to the conditions set forth
in Section 3.1 below, the Company shall deliver or cause to be delivered to
Hochschild, one or more certificates representing the Purchased Shares against
payment of the Purchase Price.


ARTICLE 3
CONDITIONS TO CLOSING DATE

3.1 Conditions to the Company’s Obligations to Close


               The obligation of the Company to complete the issuance and sale
of the Purchased Shares and tender a certificate for the Purchased Shares shall
be subject to satisfaction on or before the Closing Date of the following
conditions precedent (each of which is acknowledged to be for the exclusive
benefit of the Company and may be waived in whole or in part by the Company in
its complete discretion):

  (a) All of the representations and warranties made by Hochschild in this
Agreement are true and accurate as of the Closing Date;


  (b) All covenants to be performed by Hochschild prior to the Closing Date
pursuant to this Agreement have been performed;


  (c) Hochschild has tendered the Purchase Price to the Company;


  (d) There shall be no Laws, injunction, order or decree which restrains or
enjoins or otherwise prohibits the issuance and purchase of the Purchased
Shares, or any action or proceeding pending or threatened against the Company or
against Hochschild by any government authority or any other Person (including a
Party hereto) to restrain or prohibit the completion of the transactions
contemplated by this Agreement; and


6

--------------------------------------------------------------------------------



  (e) All necessary approvals will have been obtained to permit the Purchased
Shares to be duly issued to, and registered in the name of, Hochschild in
compliance with all applicable Laws, including regulatory approvals.


3.2 Conditions to the Obligations of Hochschild to Close


               The obligation of Hochschild to complete the purchase of the
Purchased Shares pursuant to this Agreement shall be subject to the fulfillment
of, on or before to the Closing Date, each of the following conditions precedent
(each of which is acknowledged to be for the exclusive benefit of Hochschild and
may be waived in whole or in part by the Hochschild in its complete discretion):

  (a)                All of the representations and warranties of the Company
made in or pursuant to this Agreement shall be true and correct as of the
Closing Date and with the same effect as if made at and as of the Closing Date;


  (b)                The Company shall have performed or complied with, in all
respects, all of its obligations, covenants and agreements under this Agreement
to be performed or complied with at or prior to the Closing Date;


  (c)                There shall be no Laws, injunction, order or decree which
restrains or enjoins or otherwise prohibits the issuance and purchase of the
Purchased Shares, or any action or proceeding pending or threatened against
Hochschild or against the Company by any governmental authority or any other
Person (including a Party hereto) to restrain or prohibit the completion of the
transactions contemplated by this Agreement;


  (d)                Nothing has occurred which, in Hochschild’s reasonable
opinion, has or could reasonably be expected to have a Material Adverse Effect
on the Company;


  (e)                Hochschild shall have received (i) such written opinions
from counsel to the Company (who shall not be an employee of the Company or any
of its Affiliates) dated as of the Closing, addressed to Hochschild and in the
form acceptable to Hochschild and its counsel, each acting reasonably, and which
shall, among other things, include opinions as to the Company’s compliance with
applicable requirements under the Securities Act and other United States
securities laws and title to the Existing Properties;


  (f)                Hochschild will be furnished with such certificates or
other instruments of the Company or of officers of the Company as Hochschild or
Hochschild’s counsel may reasonably believe necessary in order to establish that
the obligations and covenants contained in this Agreement have been performed or
complied with in accordance with Section 3.2 and that the representations and
warranties of the Company herein given are true and correct at the Closing in
accordance with Section 3.2(a); and


7

--------------------------------------------------------------------------------



  (g)         All necessary steps and proceedings will have been taken to permit
the Purchased Shares to be duly issued to, and registered in the name of,
Hochschild in compliance with all applicable Laws, including the Company having
obtained all necessary regulatory approvals.


3.3 Waiver of Condition


               Hochschild, in the case of a condition set out in Section 3.2,
and the Company, in the case of a condition set out in Section 3.1, will have
the exclusive right to waive before the Closing Date the performance or
compliance of such condition in whole or in part and on such terms as may be
agreed upon without prejudice to any of its rights in the event of
non-performance of or non-compliance with any other condition in whole or in
part. Any such waiver will not constitute a waiver of any other conditions in
favor of the waiving party. Such waiving party will retain the right to complete
the sale and purchase of the Purchased Shares herein contemplated and sue the
other party in respect of any breach of the other party’s covenants or
obligations or any inaccuracy or misrepresentation in a representation or
warranty of the other party which gave rise to the non-performance of or
non-compliance with the condition so waived.

3.4 Actions to Satisfy Closing Date Conditions.


  (a) The Company shall take all such actions as are within its power to control
and shall use commercially reasonable efforts to cause other actions to be taken
which are not within its power to control, so as to ensure compliance with all
of the conditions set forth in Section 3.2 (except to the extent any such
condition is waived by Hochschild pursuant to Section 3.3), including ensuring
that during the period from the date hereof to Closing Date, there is no breach
of any of its representations and warranties.


  (b) Hochschild shall take all such actions as are within its power to control
and shall use commercially reasonable efforts to cause other actions to be taken
which are not within its power to control, so as to ensure compliance with all
of the conditions set forth in Section 3.1 (except to the extent any such
condition is waived by the Company pursuant to Section 3.3), including ensuring
that during the period from the date hereof to Closing Date, there is no breach
of any of its representations and warranties.



ARTICLE 4
COVENANTS

4.1 Post-Closing Date Covenants of the Company


               The Company shall comply with all securities regulatory filing
requirements on a timely basis in connection with the distribution of the
Purchased Shares to Hochschild, including filing within the periods stipulated
under Securities Laws, at the Company’s expense, all private placement forms
required to be filed by the Company and paying all filing fees required to be
paid in connection therewith so that the distribution of the Purchased Shares
may lawfully occur without the necessity of filing a prospectus, registration
statement or any similar document under the Securities Laws.

8

--------------------------------------------------------------------------------



4.2 Press Releases


  (a)         During the period from the date hereof to Closing, no press
release or other public announcement with respect to this Agreement or the
transactions contemplated herein will be made by a Party until the text of the
announcement and the time and manner of its release have been approved by the
other Party in writing, acting reasonably.


  (b)         Notwithstanding Section 4.2(a), if at any time up to Closing, a
Party is bound by Law to make a press release or other public announcement, such
Party may do so, notwithstanding the failure of the other Parties to approve
same, provided:


  (i) the other Parties are given at least one (1) Business Day prior written
notice of the intention to make such announcement and have a reasonable
opportunity to comment on the announcement; and


  (ii) the announcement merely relates the facts and then only to the extent
necessary to satisfy the specific legal requirement.


4.3 Commencement of Production


               The Company shall use commercially reasonable efforts to apply
for and secure all necessary permits, authorization, agreements and surface
rights required to (i) commence mining operations (exploitation) at the El
Aguila project, including but not limited to, those permits, authorizations and
agreements specified in Schedule 5.1(a) and (ii) conduct exploration and mining
development activities at the Existing Properties.

4.4 Documentation of Inter-Company Transactions


               Not later than the filing of its annual report on Form 10-K for
the year ended December 31, 2008 with the United States Securities and Exchange
Commission, the Company shall execute appropriate documentation to evidence the
inter-company transactions with its Mexican subsidiaries, and shall provide
copies of such documentation to Hochschild.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
THE COMPANY


5.1 REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

9

--------------------------------------------------------------------------------



               The Company hereby represents and warrants to, and covenants
with, Hochschild as follows and acknowledges that Hochschild is relying on such
representations and warranties in connection with the transaction contemplated
hereby:

    (a)               the Company and its subsidiaries have been duly
incorporated and are in good standing under the laws of their respective
jurisdictions, and are current and up-to-date with all filings required to be
made by them in such jurisdiction, have all requisite corporate power and
authority and are duly qualified and except as disclosed in Schedule 5.1(a),
possess all certificates, authorizations, permits and licences issued by the
appropriate state, municipal, or federal regulatory agencies or bodies necessary
(and has not received or is aware of any modification or revocation to such
licences, authorizations, certificates or permits) to carry on their business as
now conducted and to own the Existing Properties and assets and the Company and
its subsidiaries have all requisite corporate power and authority to execute,
deliver, perform and carry out their obligations under this Agreement.


    (b)               except as disclosed in Schedule 5.1(b), since September
30, 2008, there has been no change to the Company (actual, or to the knowledge
of the Company, proposed or prospective, whether financial or otherwise) that
would cause a Material Adverse Effect to the Company, which has not been
disclosed to the public and, in all material respects, the business of the
Company has been carried on in the usual and ordinary course consistent with
past practice, to the extent that such past practice is consistent with the
current business direction of the Company.


    (c)               this Agreement constitutes a legal, valid and binding
obligation of the Company, enforceable in accordance with its terms;


    (d)               the execution, delivery and performance by the Company of
its obligations under this Agreement and the issuance, sale and delivery of the
Purchased Shares by the Company:


  (i) has been duly authorized by all necessary action on the part of the
Company;


  (ii) does not require the approval, authorization, consent or order of, and no
filing, registration or recording with, any governmental authority having
jurisdiction over the Company in connection with the execution and delivery or
with the performance by the Company of this Agreement;


  (iii) does not require the consent, approval, authorization, registration or
qualification of or with any governmental authority, stock exchange, securities
commission or other regulatory authority or other third party; and


  (iv) does not and will not (or will not with the giving of notice, the lapse
of time or the happening of any other event or condition) result in a violation
of any of the terms or provisions of any law applicable to the Company, a breach
or a violation of, or conflict with or result in a default under, or allow any
other person to exercise any rights under, any of the terms or provisions of the
articles, by-laws or resolutions of the Board of Directors (or any committee
thereof) or security holders of the Company, or any judgment, decree, order or
award of any court, governmental body or arbitrator having jurisdiction over any
of them, or any agreement, license or permit to which any of them is a party;


10

--------------------------------------------------------------------------------



    (e)               as of the close of business on February 23, 2009, the
authorized capital of the Company consists of 60,000,000 shares of common stock
and 5,000,000 shares of preferred stock, of which 36,505,982 shares of common
stock are issued and outstanding as fully paid and non-assessable, and the
Company has no other shares of any kind issued and outstanding;


    (f)               as at the date of this Agreement there are outstanding
Options to acquire an aggregate of up to 3,102,394 shares of Company common
stock. Except for the Options, no person holds any Convertible Securities of the
Company or any of its Subsidiaries or is entitled to any pre-emptive or any
similar rights to subscribe for any Shares or other securities of the Company or
any of its Subsidiaries;


    (g)               immediately following the Closing Date, Hochschild will
own the Purchased Shares and the Purchased Shares will collectively represent
10.6% of the then-issued and outstanding Shares on a non-diluted basis, assuming
no other issuance of shares between the date of this Agreement and the Closing
Date;


    (h)               as at the date of this Agreement, there is no Contract or
any other right of another Person binding upon or which at any time in the
future may become binding upon the Company or any of its Subsidiaries: (i) to
allot or issue any unissued shares thereof to any Person; (ii) to create any
additional class of shares of the Company or any of its Subsidiaries; (iii) to
sell, transfer, assign, pledge, mortgage or in any way dispose of or encumber
any securities of the Company or any of its Subsidiaries to or in favour of any
Person; or (iv) to sell, transfer, assign, pledge, mortgage or in any other way
dispose of or encumber any of the assets of the Company or any of its
Subsidiaries other than in the ordinary course of business;


    (i)               to the knowledge of the Company, no agreement is in force
or effect which in any manner affects the voting or control of any of the
securities of the Company or any of its Subsidiaries and, to the knowledge of
the Company, following the Closing Date and except for the Strategic Alliance
Agreement, there will be no shareholders’ agreement, voting trust agreement or
other agreement (i) governing or otherwise affecting the voting rights
associated with any securities of the Company; or (ii) restricting or otherwise
affecting the power and authority of the directors of the Company;


    (j)               the Company is in compliance with its obligations under
all applicable securities laws and has filed and made timely and accurate
disclosure in reports and all other documents required to be filed under
securities laws applicable thereto;


11

--------------------------------------------------------------------------------



    (k)               neither the Company, nor any person acting on its behalf
has, directly or indirectly, (i) made offers or sales of any security, or
solicited offers to buy any security, under circumstances that would require the
distribution of the Purchased Shares to be qualified by a prospectus filed in
accordance with the Securities Laws or (ii) has engaged in any advertisement of
Company shares in any printed media of general and regular paid circulation,
radio or television or any other form of advertising in connection with the
offer and sale of Company shares that would require filing of a prospectus;


    (l)               the Purchased Shares to be issued have been, or prior to
the Closing Time (as defined in Section 2.5) will have been, duly created and,
when issued and delivered to Hochschild, the Purchased Shares will be validly
issued as fully paid Shares and will not have been issued in violation of or
subject to any pre-emptive rights or contractual rights to purchase securities
issued by the Company;


    (m)               no securities commission, stock exchange or comparable
authority has issued any order preventing or suspending the distribution of the
Purchased Shares or the trading of securities of the Company generally and the
Company is not aware of any investigation, order, inquiry or proceeding which
has been commenced or which is pending, contemplated or threatened by any such
authority;


    (n)               the common stock currently trades in the Over-the-Counter
market and is quoted on the Bulletin Board system maintained by the Nasdaq Stock
Market and no order ceasing or suspending trading in any securities of the
Company or the trading of any of the Company’s issued securities is currently
outstanding and no proceedings for such purpose are, to the knowledge of the
Company, pending or threatened;


    (o)               except as otherwise publicly disclosed by the Company, the
Company has carried out its affairs in compliance in all material respects with
the terms and provisions of applicable Laws and is not in material violation of
or in material default in the performance of any mortgage, note, indenture, deed
of trust, contract, agreement (written or oral), instrument, lease, licence or
other document to which it is a party or by which it is bound or to which its
property or assets or any of them is subject, and no event has occurred which
with notice or lapse of time or both would constitute such a default and all
such contracts, agreements and arrangements are in good standing;


    (p)               the Company and each of its subsidiaries has duly and in a
timely manner filed all Tax Returns that are required to be filed by them and
all such Tax Returns are correct or complete in all respects; and, to the
knowledge of the Company and except as disclosed in Schedule 5.1(p), there are
no audits of the Tax Returns of the Company or any of its Subsidiaries by any
Authority pending and there are no outstanding claims or Liens for Taxes on the
assets of the Company or any of its Subsidiaries;


    (q)               except as disclosed in Schedule 5.1(q), there is no
Contract to which the Company or its subsidiaries is a party or by which any of
them or their respective properties or assets are bound that (a) if terminated,
would reasonably be expected to have a material adverse effect on the Company;
or (b) is a contract that contains any non-competition obligations or otherwise
restricts in any material way the business of the Company or its subsidiaries;


12

--------------------------------------------------------------------------------



    (r)               the Company and each of its subsidiaries has performed in
all material respects all respective obligations required to be performed by
them to date under any material contracts and are not, and are not to the
knowledge of the Company, alleged to be in breach or default in any material
respect thereunder;


    (s)               except as disclosed in Schedule 5.1(s), neither the
Company nor its Subsidiaries are parties to, bound by or subject to any debt
instrument, or any agreement, contract or commitment to create, assume or issue
any debt instrument;


    (t)               the Audited Financial Statements and the Unaudited
Financial Statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a basis consistent with those of
preceding fiscal periods (except that the unaudited, interim statements do not
contain all of the footnotes that would be required by GAAP and have been
prepared in accordance with the rules of the United States Securities and
Exchange Commission pertaining to condensed interim statements) and the
statements present fairly the assets, liabilities and financial condition of the
Company as at the dates and for the periods indicated in such financial
statements;


    (u)               neither the Company nor any of its subsidiaries has been
in material violation of any Environmental Laws or Permits and there are no
orders, rulings or directives issued, pending or, to the knowledge of the
Company, threatened against the Company or any of its Subsidiaries under or
pursuant to any Environmental Laws;


    (v)               the Company and its subsidiaries hold either freehold
title, mining leases, mining claims or other conventional property, proprietary
or contractual interests or rights, recognized in the jurisdiction in which a
particular property is located in respect of the ore bodies and minerals located
in its properties under valid, subsisting and enforceable title documents or
other recognized and enforceable agreements or instruments, which are currently
sufficient to permit the Company through its subsidiaries to explore the
minerals relating thereto, and all such property, leases or claims and all
property, leases or claims in which the Company or the subsidiaries have any
interest or right have been validly located and recorded in accordance with all
applicable laws and are valid and subsisting;


    (w)               the Company’s Subsidiaries have obtained surface rights,
access rights and other rights to only portions of its holdings as follows: the
El Aguila Project has been granted surface rights for exploration and surface
rights for exploitation in the area of its mining sites and mill site, Las
Margaritas has been granted surface rights for exploration on a portion of its
claims, El Rey has been granted surface rights for exploration on a portion of
its claims, and no surface rights have been obtained for exploration at the
Sologa property;


    (x)               the Company has not declared or paid, or committed to
declare or pay, any amount to any person in respect of a performance or
incentive or other bonus in connection with the completion of the transaction
contemplated by this Agreement;


13

--------------------------------------------------------------------------------



    (y)               the Company’s Subsidiaries have timely filed applications
with the relevant authorities to obtain all necessary permits known to the
Company required to commence mining operations (exploitation) at the El Aguila
project, including but not limited to: (i) the rights to use groundwater; and
(ii) authorization for the purchase, storage and use of explosives;


    (z)               neither the Company nor any of its subsidiaries is subject
to any claim for wrongful dismissal, constructive dismissal or any other claim,
actual or threatened, or any litigation, actual or threatened, relating to its
employees or independent contractors (including any termination of such persons)
other than those claims or such litigation as would individually or in the
aggregate not have a material adverse effect on the Company;


    (aa)               the Company and each Subsidiary has timely filed with all
applicable securities regulatory authorities, and all applicable self-regulatory
organizations true and complete copies of all forms, reports, schedules,
statements and other document required to be filed by it, and all such documents
complied in all material respects with the requirements of applicable securities
laws;


    (bb)               There are no actions, suits, proceedings or inquiries
pending or, to the knowledge of the Company threatened against or affecting the
Company or its subsidiaries or their property or assets at law or in equity or
before or by any federal, municipal or other governmental department, court,
commission, board, bureau, agency or instrumentality;


    (cc)               there is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply in all material respects with any applicable provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.


    (dd)               the Company acknowledges that the representations,
warranties, acknowledgements and agreements contained herein are made by the
Company with the intent that they may be relied upon by Hochschild in deciding
to subscribe for the Purchased Shares. The Company further agrees that it shall
represent and warrant that except as set forth in such representation or
warranty, the foregoing representations and warranties will be true and correct
as at the Closing with the same force and effect as if they had been made by the
Company at the Closing and that they shall survive the purchase by Hochschild of
the Purchased Shares. The Company undertakes to notify Hochschild immediately of
any change in any representation, warranty or other information relating to the
Company set forth herein which takes place prior to the time of the Closing. For
greater certainty, the Company acknowledges that Hochschild is relying upon the
representations and warranties of the Company in entering into this Agreement
and confirms that no investigation made by Hochschild or its representatives
will affect Hochschild’s right to rely on any such representation and warranty
made by the Company in this Agreement.


14

--------------------------------------------------------------------------------




ARTICLE 6
ACKNOWLEDGEMENTS, COVENANTS, REPRESENTATIONS
AND WARRANTIES OF HOCHSCHILD

6.1 Acknowledgements, Representations, Warranties and Covenants of Hochschild


               Hochschild hereby represents and warrants to, and covenants with,
the Company as follows and acknowledges that the Company is relying on such
representations and warranties in connection with the transactions contemplated
herein:

    (a)               Hochschild certifies that it is resident in the
jurisdiction set out on the signature page of this Agreement. Such address was
not created and is not used solely for the purpose of acquiring the Shares and
Hochschild was solicited to purchase in such jurisdiction;


    (b)               Hochschild is not a U.S. Person (as defined in Rule 902(k)
of Regulation S under the Securities Act);


    (c)               Hochschild is subscribing for the Purchased Shares for its
own account and not for the account of a U.S. Person or for resale in the United
States and Hochschild confirms that the Purchased Shares have not been offered
to Hochschild in the United States and that this Agreement has not been signed
in the United States;


    (d)               Hochschild acknowledges that the Purchased Shares have not
been registered under the Securities Act and may not be offered or sold in the
United States or to a U.S. Person unless the securities are registered under the
Securities Act and all applicable state securities laws or an exemption from
such registration requirements is available, and further agrees that hedging
transactions involving such securities may not be conducted unless in compliance
with the Securities Act;


    (e)               Hochschild understands that the Company is the seller of
the Purchased Shares and that, for purposes of Regulation S, a “distributor” is
any underwriter, dealer or other person who participates, pursuant to a
contractual arrangement, in the distribution of securities sold in reliance on
Regulation S and that an “affiliate” is any partner, officer, director or any
person directly or indirectly controlling, controlled by or under common control
with any person in question. Except as otherwise permitted by Regulation S,
Hochschild agrees that it will not, during a one year distribution compliance
period, act as a distributor, either directly or through any affiliate, or sell,
transfer, hypothecate or otherwise convey the Purchased Shares or underlying
securities other than to a non-U.S. Person;


    (f)               Hochschild acknowledges and understands that in the event
the Purchased Shares are offered, sold or otherwise transferred by Hochschild to
a non-U.S Person prior to the expiration of a one year distribution compliance
period, the purchaser or transferee must agree not to resell such securities
except in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration; and must further agree not to engage in hedging transactions
with regard to such securities unless in compliance with the Securities Act;


15

--------------------------------------------------------------------------------



    (g)               Hochschild will not offer, sell or otherwise dispose of
the Purchased Shares in the United States or to a U.S. Person unless (A) the
Company has consented to such offer, sale or disposition and such offer, sale or
disposition is made in accordance with an exemption from the registration
requirements under the Securities Act and the securities laws of all applicable
states of the United States or (B) the SEC has declared effective a Registration
Statement in respect of such securities;


    (h)               The execution and delivery of this Agreement, the
performance and compliance with the terms hereof, the subscription for the
Purchased Shares and the completion of the transactions described herein by
Hochschild will not result in any material breach of, or be in conflict with, or
constitute a material default under, or create a state of facts that, after
notice or lapse of time, or both, would constitute a material default under any
term or provision of the constating documents, by-laws or resolutions of
Hochschild, the securities laws or any other laws applicable to Hochschild, any
agreement to which Hochschild is a party, or any judgment, decree, order,
statute, rule or regulation applicable to Hochschild;


    (i)               Hochschild is subscribing for the Purchased Shares as
principal for its own account and not for the benefit of any other person
(within the meaning of applicable securities laws);


    (j)               This Agreement has been duly authorized, executed and
delivered by, and constitutes a legal, valid and binding agreement of,
Hochschild. This Agreement is enforceable in accordance with its terms against
Hochschild;


    (k)               Hochschild is duly incorporated and is validly subsisting
under the laws of its jurisdiction and has all requisite legal and corporate
power and authority to execute and deliver this Agreement, to subscribe for the
Purchased Shares as contemplated herein and to carry out and perform its
obligations under the terms of this Agreement;


    (l)               Hochschild is not, with respect to the Company or any of
its affiliates, a “control person” as defined under the Securities Act and the
purchase of the Purchased Shares hereunder will not result in Hochschild
becoming a control person;


    (m)               Hochschild has been advised to consult its own legal
advisors with respect to trading in the Purchased Shares, and with respect to
the resale restrictions imposed by the securities laws of the jurisdiction in
which Hochschild resides and other applicable securities laws, and acknowledges
that no representation has been made respecting the applicable hold periods
imposed by the securities laws or other resale restrictions applicable to such
securities that restrict the ability of Hochschild to resell such securities,
that Hochschild is solely responsible to find out what these restrictions are
and Hochschild is solely responsible (and the Company is not in any way
responsible) for compliance with applicable resale restrictions and Hochschild
is aware that it may not be able to resell such securities except in accordance
with limited exemptions under the securities laws and other applicable
securities laws;


16

--------------------------------------------------------------------------------



  (n) No person has made any written or oral representations:


  (i) that any person will resell or repurchase the Purchased Shares;


  (ii) that any person will refund the Purchase Price; or


  (iii) as to the future price or value of the Purchased Shares;


    (o)               There are risks associated with the purchase of and
investment in the Purchased Shares and Hochschild has such knowledge and
experience that it is capable of evaluating the merits and risks of an
investment in the Purchased Shares and fully understands the restrictions on
resale of the Purchased Shares and is capable of bearing the economic risk of
the investment;


    (p)               The funds representing the Purchase Price that will be
paid by Hochschild to the Company hereunder, will not represent proceeds of
crime for the purposes of United States anti-terrorist legislation and
Hochschild acknowledges that the Company may in the future be required by law to
disclose Hochschild’s name and other information relating to this Agreement and
Hochschild’s subscription hereunder pursuant to such legislation. To the best of
its knowledge (a) none of the Purchase Price to be provided by Hochschild (i)
has been or will be derived from or related to any activity that is deemed
criminal under the laws of the United States of America, or any other
jurisdiction, or (ii) is being tendered on behalf of a person or entity who has
not been identified to Hochschild, and (b) it shall promptly notify the Company
if Hochschild discovers that any of such representations ceases to be true, and
to provide the Company with appropriate information in connection therewith;


    (q)               Hochschild acknowledges that no securities commission,
agency, governmental authority, regulatory body, stock exchange or other
regulatory body or similar regulatory authority has reviewed or passed on the
merits of the Purchased Shares;


    (r)               Hochschild acknowledges that the Purchased Shares shall be
subject to statutory resale restrictions under the securities laws of the
jurisdiction in which Hochschild resides and under other applicable securities
laws, and Hochschild covenants that it will not resell the Shares except in
compliance with such laws and Hochschild acknowledges that it is solely
responsible (and in no way is the Company responsible) for such compliance;


    (s)               Hochschild acknowledges that the certificates representing
the Purchased Shares, and all certificates issued in substitution or exchange
thereof, will bear a legend substantially in the following form:


17

--------------------------------------------------------------------------------



  THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
GOLD RESOURCE CORPORATION (“GRC”), (B) OUTSIDE THE UNITED STATES IN COMPLIANCE
WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH
RULE 144 OR 144A THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR
(E) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT
OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO GRC AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER
CASE REASONABLY SATISFACTORY TO GRC. HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES
ACT.


    (t)               Hochschild acknowledges that the Company is relying on the
representations, warranties and covenants contained herein to determine
Hochschild’s eligibility to subscribe for the Purchased Shares under applicable
securities laws. Hochschild undertakes to immediately notify the Company of any
change in any statement or other information relating to Hochschild set forth in
this Agreement which takes place prior to the Closing Time;


    (u)               Hochschild acknowledges that it is responsible for
obtaining such legal and tax advice as it considers appropriate in connection
with the execution, delivery and performance of this Agreement and the
transactions contemplated under this Agreement;


    (v)               Hochschild has reviewed (i) the prospectus of the Company
dated October 17, 2008; (ii) the quarterly reports on Form 10-Q for the quarters
ended March 31, June 30, and September 30, 2008; (iii) all other reports filed
with the United States Securities and Exchange Commission by the Company since
March 31, 2008, each of which is available from the Public Reference Room of the
SEC or on its web site at http://www.sec.gov. Hochschild’s decision to purchase
the Purchased Shares was based solely on the representations in this Agreement
and the filings of the Company with the SEC itemized immediately above, and no
person or entity has made any representations or warranties excepts as set forth
herein;


    (w)               There are risks associated with the purchase of the Shares
and Hochschild may lose its entire investment. These risks include those
itemized in the Company’s filings with the SEC itemized above. Hochschild
acknowledges having read these risks and understands them.


    (x)               Hochschild has had the opportunity to ask questions of,
and receive answers from, the officers and directors of the Company regarding
the offering, the Company or any other information relevant to Hochschild’s
investment;


18

--------------------------------------------------------------------------------



    (y)               Hochschild acknowledges the following: (i) this Agreement
requires Hochschild to provide certain information to the Company; (ii) such
information is being collected by the Company for the purposes of completing the
offering, which includes, without limitation, determining Hochschild’s
eligibility to purchase the Purchased Shares under the applicable securities
laws, preparing and registering certificates representing Purchased Shares to be
issued to Hochschild and completing filings required by any stock exchange or
securities regulatory authority; (iii) Hochschild’s information may be disclosed
by the Company to: (A) stock exchanges or securities regulatory authorities; and
(B) the Company’s advisors, including legal counsel and may be included in
record books in connection with the offering. By executing this Agreement,
Hochschild is deemed to be consenting to the foregoing collection, use and
disclosure of Hochschild’s information. Hochschild also consents to the filing
of copies or originals of this Agreement as may be required to be filed with any
stock exchange or securities regulatory authority in connection with the
transactions contemplated hereby;


    (z)               Hochschild consents to the Company making a notation on
its records and giving instructions to any transfer agent of the Company in
order to implement the restrictions on transfers set forth and described herein,
and Hochschild understands and acknowledges that the Company may instruct the
registrar and transfer agent of the Company not to record a transfer without
first being notified by the Company that it is satisfied that such transfer is
exempt from or not subject to registration under the Securities Act.



ARTICLE 7
SURVIVAL OF REPRESENTATIONS,
WARRANTIES AND COVENANTS

7.1 Survival of Representations, Warranties and Covenants of the Company


               Unless otherwise stated herein, the representations, warranties
and covenants of the Company contained in this Agreement shall survive the
Closing Date for a period of two years and, notwithstanding such Closing Date or
any investigation made by or on behalf of Hochschild with respect thereto, shall
continue in full force and effect for the benefit of Hochschild.

7.2 Survival of Representations, Warranties and Covenants of Hochschild


               The representations, warranties and covenants of Hochschild
contained in this Agreement shall survive the Closing Date for a period of two
years and, notwithstanding such Closing Date or any investigation made by or on
behalf of the Company with respect thereto and notwithstanding any subsequent
disposition by Hochschild of any of the Purchased Shares, shall continue in full
force and effect.


ARTICLE 8
TERMINATION

8.1 Termination.


19

--------------------------------------------------------------------------------



               This Agreement may be terminated at any time prior to the Closing
Date by:

  (a) Hochschild if (i) at the time of Closing, any of the conditions specified
in Section 3.2 has not been satisfied in full; (ii) there has been a material
violation or material breach by the Company of any covenant, representation or
warranty or other agreement contained in this Agreement such that any condition
specified in Section 3.2 would be incapable of being satisfied at Closing, and
such violation or breach is not waived by Hochschild or, in the case of a
covenant breach, cured by the Company by the earlier of ten days (or such longer
period of time as may be required provided the Company is diligently pursuing
such cure) after written notice thereof by Hochschild, or the Closing; and


  (b) the Company if (i) at the time of Closing, any of the conditions specified
in Section 3.1 has not been satisfied in full; (ii) there has been a material
violation or material breach by Hochschild of any covenant, representation or
warranty or other agreement contained in this Agreement such that any condition
specified in Section 3.1 would be incapable of being satisfied at Closing, and
such violation or breach is not waived by the Company or, in the case of a
covenant breach, cured by Hochschild by the earlier of ten days (or such longer
period of time as may be required provided the Company is diligently pursuing
such cure) after written notice thereof by the Company, or the Closing;


  (c) by written agreement of the Parties; or


  (d) by either Hochschild or the Company if the Closing Date has not occurred
by March 10, 2009 (other than due to the fault or negligence of the Party
purporting to exercise this termination right), which date may be extended with
the written consent of both Parties.


8.2 Effect of Termination.


               If this Agreement is terminated pursuant to Sections 8.1, all
obligations of the Parties under or pursuant to this Agreement will terminate
without further liability of any Party to the other except for the provision of
Section 10.3 relating to expenses, Section 4.2 relating to press releases and
this Section 8.2, provided that nothing herein will relieve any Party from
liability for any breach of this Agreement occurring before its termination.


ARTICLE 9
INDEMNIFICATION

9.1 Indemnification by the Company


               The Company will indemnify and save harmless Hochschild and the
directors, officers, employees and agents of Hochschild (collectively, the
“Hochschild Indemnitees”) from and against all Claims incurred by any one or
more of Hochschild Indemnitees directly or indirectly resulting from any breach
of any covenant of the Company contained in this Agreement or from any
inaccuracy or misrepresentation in any representation or warranty set forth in
Section 5.1.

20

--------------------------------------------------------------------------------



9.2 Indemnification by Hochschild


               Hochschild will indemnify collectively and save harmless the
Company and the directors, officers, employees and agents of the Company
(collectively, the “Company Indemnitees”) from and against all Claims incurred
by any one or more of the Company Indemnitees directly or indirectly resulting
from any breach of any covenant of Hochschild contained in this Agreement or
from any inaccuracy or misrepresentation in any representation or warranty set
forth in Section 6.1.


ARTICLE 10
MISCELLANEOUS

10.1 Notice


               All notices or other communications required or permitted to be
given by one party to another by the terms hereof shall be given in writing by
personal delivery or facsimile delivered to such other party as follows:

  To the Company:


  Gold Resource Corporation
222 Milwaukee St., Suite 301
Denver, CO 80206
Attention: William Reid, President
Facsimile No.: (303) 320-7835


  To Hochschild:


  Hochschild Mining Holdings Limited
Calle La Colonia 180 Surco, Lima 33, Peru
Attention: Jose A. Palma
Facsimile No.: +511-437-5009


or at such other address or facsimile number as may be given by either of them
to the other in writing from time to time and such other notices or
communications shall be deemed to have been received when delivered or, if by
facsimile, on the next business day after such notice or other communication has
been transmitted by facsimile (with receipt confirmed).

10.2 Further Assurances


               Each of the parties hereto upon the request of each of the other
parties hereto, whether before or after the Closing Date Time, shall do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts, deeds, documents, assignments, transfers,
conveyances, powers of attorney and assurances as may reasonably be necessary or
desirable to complete the transactions contemplated herein.

21

--------------------------------------------------------------------------------



10.3 Costs and Expenses


               All costs and expenses (including, without limitation, the fees
and disbursements of legal counsel) incurred in connection with this Agreement
and the transactions herein contemplated shall be paid and borne by the party
incurring such costs and expenses.

10.4 Taxes


               Hochschild does not assume and will not be liable for any Taxes
which may be or become payable by the Company, including any Taxes resulting
from or arising as a consequence of the issuance by the Company of any Purchased
Shares to Hochschild herein contemplated, and the Company will indemnify and
save harmless Hochschild, its Affiliates and their respective directors,
officers, employees and agents from and against all such Taxes.

10.5 Applicable Law


               This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of New York and the laws of the United States applicable therein. Any and all
disputes arising under this Agreement, whether as to interpretation, performance
or otherwise, shall be subject to the non-exclusive jurisdiction of the courts
of Colorado and each of the parties hereto hereby irrevocably attorns to the
jurisdiction of the courts of such state.

10.6 Entire Agreement


               This Agreement, together with the Confidentiality and
Non-Disclosure Agreement and the Strategic Alliance Agreement, constitute the
entire agreement between the parties with respect to the transactions
contemplated herein and cancels and supersedes any prior understandings,
agreements, negotiations and discussions between the parties. There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements or understandings, express or implied, between the parties hereto
other than those expressly set forth in this Agreement or in any such agreement,
certificate, affidavit, statutory declaration or other document as aforesaid.
This Agreement may not be amended or modified in any respect except by written
instrument executed by each of the parties hereto.

10.7 Counterparts


               This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same Agreement. Counterparts may be delivered either in
original or faxed form and the parties adopt any signature received by a
receiving fax machine as original signatures of the parties.

22

--------------------------------------------------------------------------------



10.8 Assignment


               This Agreement may not be assigned by either party except with
the prior written consent of the other parties hereto.

10.9 Enurement


               This Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, successors (including
any successor by reason of the amalgamation or merger of any party),
administrators and permitted assigns.

10.10 Language


        It is the express wish of Hochschild that the Agreement and any related
documentation be drawn up in English.

GOLD RESOURCE CORPORATION
 
  By: /s/ William Reid

--------------------------------------------------------------------------------

Authorized Signing Officer




HOCHSCHILD MINING HOLDINGS LTD.
 
  By: /s/ Ignacio Rosado

--------------------------------------------------------------------------------

Authorized Signing Officer    
CFO - Peru

--------------------------------------------------------------------------------



23

--------------------------------------------------------------------------------




SCHEDULE 5.1(A)


COMPANY GOOD STANDING DISCLOSURES

        The Company requires various permits to construct, develop and operate
its proposed mill and mine at the El Aguila project. The Company believes that
it has applied for all of the necessary permits to construct and operate the
mill and open pit mine; however, some additional applications may need to be
filed. To date, the Company has not received its mining permit for the open pit
mine nor has it received the following authorizations and permits:

1.             Authorization of the environmental impact study (Estudio de
Riesgo Ambiental) for the processing plant granted by the Dirección General de
Impacto y Riesgo Ambienta (DGIRA) of the SEMARNAT;

2.             Authorization of the Comisión Nacional del Agua (CNA) for the
exploitation and use of groundwater;

3.             Permit for the purchase, storage and use of explosives granted by
Secretaría de la Defensa Nacional (SEDENA);

4.             Authorization for the construction of power transmission lines
(“lineas de transmision”) and use of electrical energy granted by Comisión
Federal de Electricidad (C.F.E.).

5.             Registry of existing agreements for the Use of Land Ejidal with
the Registro Agrario Nacional (RAN).

6.             Execution of the labor agreements (“Contrato Colectivo de
Trabajo”) to formalize the employment status of 47 workers of the Company.

7.             IMMEX permit, to allow transport of equipment into Mexico under
NAFTA

8.             Diesel and Gasoline Storage Permit

9.             Propane Storage Permit

--------------------------------------------------------------------------------




SCHEDULE 5.1(B)


COMPANY PUBLIC DISCLOSURES

          While not acknowledging that such information must be disclosed to the
public, the Company has continued to spend cash and deplete its working capital
in pursuit of constructing its mill and mine at El Aguila and further pursuing
other aspects of its business plan. As of December 31, 2008, the Company had
remaining cash and cash equivalents on an unaudited basis of US$2,545,796.








--------------------------------------------------------------------------------




SCHEDULE 5.1(P)


COMPANY TAX DISCLOSURES

          The Company’s subsidiaries have filed for a refund of IVA (value
added) taxes from the Mexican government. In order to respond to the request,
the Mexican tax authorities have commenced an audit of the subsidiaries’ IVA tax
returns.


--------------------------------------------------------------------------------




SCHEDULE 5.1(Q)


NON-COMPETITION AND OTHER AGREEMENTS DISCLOSURE

1. Contract of Exploration and Exploitation between Don David Gold, S.A. de C.V.
and José Pérez Reynoso dated November 21, 2002.


2. Lease Agreement between The Rollnick Building and GRC dated September 2005.


3. Contract of Purchase of Mining Rights between José Pérez Reynoso and Don
David Gold, S.A. de C.V. dated December 21, 2006.


4. Contract of Exploration and of Exploitation between José Pérez Reynoso,
Minera Holmex, S.A. de C.V. and Don David Gold, S.A. de C.V. dated April 5,
2007.


5. Contract of Concession, Use and Usufruct of Ejido Land between Ejido of San
Pedro Totolapa and Golden Trump Resources, S.A. de C.V. dated September 6, 2007.


6. Accessory Agreement deriving from the Contract of Concession, Use and
Usufruct of Ejido Land between Ejido of San Pedro Totolapa and Golden Trump
Resources, S.A. de C.V. dated September 10, 2007.


7. Contract of Exploration and of Exploitation between Ignacio Julián Santillana
Suárez del Real and Don David Gold, S.A. de C.V. This contract does not contain
a date of execution and is registered with the Public Registry of Mining.


8. Executive Employment Agreement between GRC and William Reid dated January 1,
2008.


9. Executive Employment Agreement between GRC and David C. Reid dated January 1,
2008.


10. Executive Employment Agreement between GRC and Jason Reid dated January 1,
2008.


11. Employment Agreement between Golden Trump Resources, S.A. de C.V. and Jorge
Sanchez del Torro (project manager) dated August 1, 2008.


--------------------------------------------------------------------------------




SCHEDULE 5.1(S)


COMPANY DEBT DISCLOSURE

    (a)               As of December 31, 2008, GRC’s two Subsidiaries are
indebted to GRC in the aggregate amount of US$22,495192 (Golden Trump Resources,
$16,046,914 and Don David Gold, $6,448,278). The loans are non-interest bearing
and payable on demand. There are currently no written agreements representing
these loans.

    (b)               The Company also has outstanding purchase orders for
equipment and services in connection with the construction of the mill and mine
at the El Aguila project, as well as other activities conducted in the ordinary
course of its business. As of December 31, 2008, the most recent date for which
complete financial data is available, the Company had accounts payable related
to the mill and the mine on an unaudited basis equal to approximately $138,594.








--------------------------------------------------------------------------------